Citation Nr: 1101328	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-13 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder before December 19, 2007.

2.  Entitlement to an initial rating higher than 70 percent for 
posttraumatic stress disorder since December19, 2007.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1966 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2008 of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In May 2010, the Board remanded the case to the RO to afford the 
Veteran a VA psychiatric examination to determine the current 
level of impairment due to posttraumatic stress disorder.  The 
examination occurred in June 2010 and the examiner has issued a 
report.  In the report, the examiner sufficiently identified the 
extent of the service-connected disability and its symptoms.  
After review of the report, the Board finds the VA examination 
report in compliance with 38 C.F.R. § 3.159(c) (4), that is, 
sufficient competent medical evidence to make a fully informed 
decision on the claim.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).


FINDINGS OF FACT

Posttraumatic stress disorder has been manifested by a disability 
picture that more nearly approximates occupational and social 
impairment with deficiencies in most area, such as work, family 
relations, judgment, thinking, or mood under the General Rating 
Formula for Mental Disorders, including the symptoms associated 
with the diagnosis of posttraumatic stress disorder under the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), which 
is referred to in 38 C.F.R. § 4.130 (rating mental disorders), 
but not covered in the rating criteria; posttraumatic stress 
disorder has not been shown to be productive of total 
occupational and social impairment.



CONCLUSION OF LAW

From the effective date of the award of service connection, the 
criteria for an initial disability rating of 70 percent, but no 
higher, for posttraumatic stress disorder has been met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2010).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 






In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
March 2007.  The notice included the type of evidence needed to 
substantiate the underlying claims of service connection.  Where, 
as here, service connection has been granted and the initial 
disability rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claim of service connection 
has been substantiated, the filing of a notice of disagreement 
with the RO's decision rating the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating for 
posttraumatic stress disorder.  Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, records from the Vet Center, and afforded 
the Veteran VA examinations in November 2007 and in June 2010.  



The Veteran is receiving disability payments from the Social 
Security Administration.  The records have not been obtained.  
The Board finds, however, that the Veteran has not been 
prejudiced by the lack of these records because the evidence 
reveals that the Veteran is receiving payment as a result of a 
post-service occupational accident involving serious physical 
injuries and the Veteran's disability of posttraumatic stress 
disorder played no role in the award and was not even diagnosed 
until after the Veteran started receiving his Social Security 
disability payments.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. 
Cir. Jan. 4, 2010).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).





Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Posttraumatic stress disorder (PTSD) is rated under Diagnostic 
Code 9411 under the General Rating Formula for Mental Disorders.  

The criteria for a 50 percent rating are occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent are occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.


The criteria for a 100 percent rating are total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

The evidence considered in determining the level of impairment 
from PTSD under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in Diagnostic Code 9411.  Instead, VA must 
consider all symptoms of a claimant's condition that affect the 
level of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. 
suicidal ideation or severe obsessional rituals), or any other 
serious impairment in social or occupational functioning.  GAF 
score from 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A score from 61 to 70 represents mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.





While the GAF score is relevant evidence, the GAF score alone is 
neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.

Neither the number of symptoms, nor the type of symptoms, nor the 
GAF score controls in determining whether the criteria for the 
next higher rating have been met.  It is the effect of the 
symptoms, rather than the presence of symptoms, pertaining to the 
criteria for the next higher rating, that is determinative.  

Facts 

The Veteran filed his claim for service connection for PTSD in 
January 2007.  Around that same time, he sought treatment at VA 
because of his symptoms.  In February 2007, the Veteran was 
evaluated and reported recurrent and distressful recollections of 
combat.  He also experienced nightmares and flashbacks.   The 
Veteran also suffered intense psychological stress and physical 
reactivity when exposed to certain stimuli.  He avoided anything 
that triggered thoughts or reminded him of combat.  He had a 
restricted range of effect.  The Veteran complained of sleep 
difficulties, irritability, anger outbursts, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  He also stated he felt depressed.  

On examination, the VA examiner noted the Veteran could care for 
himself as his hygiene and attire appeared propriate.  The 
Veteran had spontaneous speech and appropriate eye contact.  The 
Veteran did display a restricted affect and an anxious mood.  
There were no hallucinations, delusions, suicidal ideations, or 
homicidal ideations.  The diagnosis was PTSD with a depressive 
component as well as polysubstance abuse in remission.  The PTSD 
affected the Veteran mostly in the areas of poor concentration 
and impaired memory.  On the other hand, the Veteran was 
oriented, had an intact judgment, and good impulse control.  The 
GAF score was 45.  The Veteran was placed on medication.  

In January 2007, the Veteran started attending group therapy at 
the Vet Center.  During the intake process, the Veteran stated he 
had most PTSD symptoms plus depression and anxiety.  The symptoms 
included rage, flashbacks, recurrent dreams, memory problems, 
hyperalertness, startle problems, numbness, sleep problems, 
intrusive thoughts, concentration problems, avoidance behavior, 
irritability, and he hated crowds.  The assessment was PTSD and 
the Veteran was assigned a GAF score of 44.  From the beginning 
to as late as August 2008, the Veteran's PTSD was characterized 
as chronic and severe.  

In November 2007, the Veteran was afforded a VA examination.  The 
Veteran has not been hospitalized for his PTSD symptoms and 
treatment had only begun earlier that year at VA and the Vet 
Center.  The Veteran had found that talking to other Vietnam 
Veterans had been helpful.  The Veteran stated he had problems 
with authority and many conflicts and difficulty getting along 
with his peers.  He no longer worked after suffering a 
significant accident at work which fractured his jaw, shoulders, 
and a vertebra, and required hospitalization.  The Veteran lived 
with his girlfriend, but slept in a different room because he did 
not trust her or her four children.  The examiner described their 
relationship as fairly distant.  The Veteran's main activities 
were walking his dog and playing golf by himself.  

The Veteran's symptoms include a major lack of trust.  He trusted 
no one and he his only friends were at the Vet Center.  He also 
has nightmares 6 out of 7 days in a week.   He also experienced 
flashbacks daily, which could by triggered by the news on TV, 
tall grass, overhead planes, and sand traps on the golf course.  
The Veteran avoided crowds and people of Oriental heritage.  

The Veteran also complained of depression, sadness, and anger.  
This has a component of survivor's guilt and he had crying spells 
about four times a week associated with flashbacks.  He had not 
had any suicidal ideation.






Upon examination, the examiner noted the Veteran appeared younger 
than his true age, but moved slowly and stiffly due to pain.  The 
Veteran was spontaneous, coherent, and relevant in his speech, 
although a little underproductive.  His affect was mildly or 
moderately constrictive as he did not laugh or joke.  The Veteran 
had paranoid overtone. There were no major cognitive deficits.  
Judgment and insight appeared to be adequate.

The examiner specifically highlighted the Veteran's impairment in 
his thought process and communication, for example, the Veteran 
often loss concentration while driving.  Eye contact was 
appropriate and the Veteran did not show any inappropriate 
behavior.  He maintained personal hygiene and could accomplish 
his activities of daily living.  He did have significant 
obsessive behavior rituals checking the doors and windows 5-6 
times every night.  He always carried a knife because his 
girlfriend had removed his gun, but he had a M-14 rifle.  He did 
not have anxiety attacks, but his anxiety increased when he 
became confused.  He also had a problem controlling his anger.  
The GAF score was 55.  The examiner found mild impairment 
socially and occupationally even though the Veteran had only a 
few friends who were veterans, he had a major lack of trust even 
with people who are close to him, he had conflicts with authority 
figures, and he got confused.  The decrease in short term memory, 
obsessive rituals, flashbacks and crying spells also produced 
reduced reliability and productivity.  The Veteran had the 
capacity to manage his affairs but this was marginally intact as 
he found it increasingly difficult to balance his checkbook.  The 
examiner stated that the prognosis was good with medication and 
group therapy, but conceded the Veteran's competency was 
marginal.  

In June 2010, the Veteran had a second VA examination with a 
different VA examiner.  The Veteran had continued his 
participation at the Vet Center due to anger, depression, 
flashbacks, a burden of guilt, and inability to cope with 
relationships, which helped him normalize his experiences.  He 
also continued to take medication to alleviate his symptoms.  He 
still lived with the same girlfriend, but the relationship was 
strained. He did have one close friend with whom he will play 
golf on occasion.  

On examination, the Veteran maintained poor eye contact.  He was 
oriented.  His speech was normal in rate, tone, and volume.  He 
had a depressed mood and flat affect.  He described his recent 
memory as poor and remote memory as fair.  His attention and 
concentration were poor.  He denied any suicidal or homicidal 
ideations.  Thought content was clear.  He experienced anxiety.  
He felt depressed daily with symptoms of hopelessness and 
recurrent thoughts of death.  He occasionally experienced days 
where his depression was so severe, he was unable to get out of 
bed.  The Veteran had a low frustration tolerance and he could 
become verbally abusive and thrown things.  He also had daily 
recurrent recollections of his military service which can be 
triggered by persons of Oriental heritage, movies, the news, 
local scenery, sand traps at the golf course, and the airport.  
He still experienced frequent nightmares.  The Veteran tried to 
avoid thoughts, feelings, and conversations about the military.  
He had difficulty with crowds and experienced detachment from 
others.  He had diminished interest in activities he once 
enjoyed, a restricted range of affect, and a sense of a 
foreshortened future.  The Veteran experienced sleep 
difficulties, irritability, anger outbursts, difficulty 
concentrating, hypervigilance, and a startle response.  

The Veteran also stated he relied heavily on his group experience 
at the Vet center and was becoming more trusting of the members 
and willing to share his experiences, especially since he had a 
fear of breaking down in front of others.  

The GAF score was 50.  The examiner stated that the Veteran 
experienced PTSD symptoms daily to a varying degree, but the 
Veteran was beginning to utilize his group to share experiences 
and develop coping strategies.  The examiner concluded that the 
Veteran was managing his symptoms at the present time, but 
without the group and medications, the Veteran would 
decompensate.  The GAF score reflected the Veteran's current 
participation in positive, self-help behaviors, and use of 
medication.  





Analysis

From the initial grant of service connection until December 19, 
2007, the Veteran had a rating of 30 percent.  Since that time, 
the Veteran's PTSD has been rated as 70 percent disabling.  

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  First, 
the Veteran has symptomatology that is associated with the rating 
criteria and symptomatology not covered in the rating criteria, 
but is associated with the diagnosis of posttraumatic stress 
disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 
4, § 4.130 (rating mental disorders).  And two, while there has 
been some fluctuation in the symptoms of posttraumatic stress 
disorder, a material change in the overall severity of the 
disorder has not been demonstrated.  In sum, since the Veteran 
has filed his claim for service connection for PTSD, the 
disability picture has remained constant and the effect of 
posttraumatic stress disorder more nearly approximates the 
criteria for a 70 percent rating than any other rating.

As for occupational impairment, the Veteran is retired and has 
been at least since 2001.  There is no evidence or allegation 
that PTSD was a factor in the Veteran's retirement.  There is no 
evidence or allegation that he has been unable to obtain a job 
that is in any way related to his posttraumatic stress disorder.  
Nevertheless, there are symptoms of the PTSD which would severely 
affect the Veteran in the occupational setting.  First, the 
Veteran had a history of anger and insubordination in the 
workplace.  Second, the Veteran also has flashbacks, affecting 
his productivity and reliability.

As for social impairment, the Veteran has significant trust 
issues.  Other than members of his group at the Vet Center, the 
Veteran did  not trust anyone.  As noted, it has placed an 
extreme strain upon his personal relationships.  This had 
affected his relations with co- workers as has his problems with 
anger.  



The Veteran avoids crowds and he does not participate in social 
events.  There is evidence of obsessive behavior and the Veteran 
is hypervigilant.

The Veteran has always been oriented and his thought processes 
has been logical, coherent, and relevant.  His judgment was 
described at times as normal or as fair.  He was cooperative, 
well dressed, and generally adequately or fairly groomed.  
Overall he was mentally intact.  His speech and his verbal 
comprehension were good.  

In other areas, however, he displayed deficiencies.  The 
Veteran's psychological symptoms were noted to include 
depression, insomnia, crying spells, and nightmares.  He also had 
demonstrated concentration and memory problems.  This has caused 
difficulties in such activities as driving.  He also had problems 
controlling his anger.

The Veteran's GAF scores have generally ranged from 45 to 50, 
which reflect serious symptoms or any serious impairment in 
social or occupational functioning, such as no friends, or unable 
to keep a job.

While the first VA examiner described the Veteran's PTSD as 
moderate, the same symptoms and severity of the symptoms have 
been recorded by other caregivers who have characterized the 
Veteran's symptoms as serious.  The level of severity has not 
changed, that is, there is no evidence the symptoms were mild in 
November 2007, but progressively worsened in one month to warrant 
a 70 percent rating.  In addition, some of the specific findings 
made by the examiner in November 2007 indicate a more severe form 
of PTSD and conflict with his finding the Veteran had a moderate 
form of PTSD.  







Overall, the evidence establishes that the Veteran has 
occupational and social impairment due to such symptoms as near- 
continuous depression affecting the ability to function 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability); difficulty in adapting to stressful 
circumstances (including work or a work like setting); and an 
inability to establish and maintain effective relationships.  

While it is true the Veteran has not demonstrated suicidal 
ideation; obsessional rituals which interfere with routine 
activities except at night; intermittently illogical, obscure, or 
irrelevant speech; spatial disorientation; or neglect of personal 
appearance and hygiene, the Board finds that the Veteran's 
symptoms are more characteristic of a disability picture that is 
contemplated by a 70 percent rating under Diagnostic Code 9411.  
The level of occupational and social impairment results in 
deficiencies in most areas, such as personal relations, judgment, 
thinking or mood, due to symptoms such as impaired impulse 
control, difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  

Since the effective date of service connection, the effect of 
posttraumatic stress disorder more nearly approximates the 
criteria for a 70 percent rating.

Reconciling the various reports into a consistent disability 
picture that accurately reflects the disability, the overall 
findings show that the Veteran's PTSD is severe and at all 
relevant times, results in significant occupational and social 
impairment.  Except for the one isolated finding that the PTSD 
was mild, which was not replicated in VA and Vet Center reports 
before or since that examination, and as this description is not 
dispositive, the Board finds the Veteran's disability picture has 
not changed in the entire period under review.





Although the Veteran has significant occupational and social 
impairment, the record does not establish the disability is 
manifested by any of the following symptoms listed under the 
General Rating Formula as symptoms of total occupational and 
social impairment: gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  And the Veteran's 
symptoms attributable to posttraumatic stress under DSM- IV are 
not the equivalent to total occupational and social impairment 
under the General Rating Formula at any time during the appeal 
period.  Accordingly, the evidence does not support a finding 
that the Veteran is 100 percent disabled by PTSD.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe a veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).



Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of disability 
is contemplated by the Rating Schedule and the assigned schedule 
rating is, therefore, adequate and no referral to an 
extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 70 percent for posttraumatic stress disorder 
from the effective date of service connection to December 19, 
2007, is granted subject to the provisions governing the award of 
monetary benefits; an initial rating higher than 70 percent is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


